Citation Nr: 1613066	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating for coronary artery disease (CAD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for anxiety disorder not otherwise specified, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for peripheral vascular disease, right lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for peripheral vascular disease, left lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for diabetes mellitus type II, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for peripheral neuropathy right lower extremity (RLE), currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for peripheral neuropathy left lower extremity (LLE), currently evaluated as 20 percent disabling.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable initial rating for bilateral hearing loss.

11.  Entitlement to a compensable rating for erectile dysfunction.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to an effective date prior to April 29, 2011, for the establishment of service connection for tinnitus.

14.  Entitlement to an effective date prior to April 29, 2011, for the establishment of service connection for bilateral hearing loss.

15.  Entitlement to an earlier effective date for the assignment of a 20 percent evaluation for peripheral vascular disease of the left lower extremity.

16.  Entitlement to an effective date prior to July 16, 2012, for the increased evaluation of 20 percent for peripheral neuropathy right lower extremity.

17.  Entitlement to an effective date prior to July 16, 2012 for the increased evaluation of 20 percent for peripheral neuropathy, left lower extremity.

 
REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from  September 2011, August 2012, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.   

The issues of entitlement to increased ratings for CAD, an anxiety disorder, peripheral vascular disease of the right lower extremity, diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, bilateral hearing loss, erectile dysfunction, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's COPD disability is not etiologically related to a disease, injury, or event in service, to include exposure Agent Orange.

2.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

3.  The Veteran's did not indicate intent to claim service connection for tinnitus prior to April 29, 2011.

4.  The Veteran abandoned a claim for service connection for hearing loss in 1969.  He did not subsequently indicate an intent to claim service connection for hearing loss prior to April 29, 2011.  

5.  A July 2008 unappealed rating decision granted the Veteran service connection and a 20 percent rating for LLE peripheral vascular disease, effective from January 29, 2008.   

6.  A July 27, 2011 VA examiner reported that the Veteran's peripheral neuropathy of the lower extremities could interfere with employment and was from mild to moderate in nature.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

3.  The criteria for an effective date prior to April 29, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to April 29, 2011, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  An earlier effective date for the grant of a 20 percent rating for LLE peripheral vascular disease is precluded as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The criteria for an award of an effective date of July 27, 2011, for a 20 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

7.  The criteria for an award of an effective date of July 27, 2011, for a 20 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the tinnitus increased rating claim and the earlier effective date claims, this appeal arises from the Veteran's disagreement with initial rating evaluation, and the initial effective dates assigned, following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decisions, statement of the case, and supplemental statements of the case have already provided the claimant with the notice of law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In November 2011, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim for service connection for COPD, and the relative duties upon himself and VA in developing this claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA medical examinations.  He has provided testimony at a Travel Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.   

With respect to the November 2015 Travel Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2015 hearing, the Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding the history of the Veteran's disabilities, his current symptoms, and the effect the Veteran's disabilities have on his activities.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or sought regarding the issues decided herein.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  COPD - Service Connection

The Veteran testified at his November 2015 hearing that he was first diagnosed with COPD about three years previously.  He asserted that his COPD developed as a result of his exposure to Agent Orange while in Vietnam.  The service treatment records are silent to any respiratory disability.   On his November 1968 report of medical history, in preparation for discharge from service, the Veteran denied ever having experienced any respiratory problems such as shortness of breath or chronic cough.  The earliest notation of COPD in the medical records is a report of VA chest x-rays in January 2003, which indicated that the Veteran had COPD.  VA medical records from December 2006 reveal that the Veteran was a smoker and that he was receiving treatment for COPD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including bronchiectasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, there is no presumed service connection because COPD is not one of the 38 C.F.R. § 3.309 presumptive chronic diseases, and because COPD was not medically diagnosed until many years after discharge from service. 

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The regulations, however, do not provide presumptive service connection for COPD based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

The Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as breathing problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, linking COPD to in-service herbicide exposure or otherwise determining the etiology of the Veteran's current COPD that was first found multiple decades after separation from service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  For these same reasons, the Board finds any attempts by the Veteran to link his current COPD disorder to in-service herbicide exposure to be beyond his competence as a lay person.

The Board finds any attempted link by the Veteran of his current COPD problems to his military service, including herbicide exposure, particularly problematic in light of the Veteran's lack of any respiratory problems during service, his explicit denial of lung problems (specifically asthma, shortness of breath, or chronic cough) at the time of his separation from service, and the lack of any medical evidence of respiratory complaints for many years after discharge from service.  

In summary, no medical professional has attributed the Veteran's current COPD to his military service.  The Board does not find the Veteran's contention that his current COPD problems are related to service to be competent or credible evidence.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014).

III.  Tinnitus - Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2015).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the Veteran made a statement at his hearing that all his service-connected disabilities had worsened, he did not discuss his tinnitus disability at all.  Furthermore, on the December 2011 notice of disagreement the Veteran's attorney specifically stated that the Veteran agreed with the 10 percent rating assigned for his tinnitus.  Based on these facts and on the 10 percent being the maximum schedular rating available for tinnitus, the Board finds no prejudice in deciding the Veteran's tinnitus claim at this time.  

The Board further finds that referral for consideration of an extraschedular rating is not warranted as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would render the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not alleged that his tinnitus is of such a degree that the 10 percent schedular disability rating is insufficient.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus.  Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration.  38 C.F.R. § 3.321(b) (2015).

IV.  Earlier Effective Date for Tinnitus and Bilateral Hearing Loss

The September 2011 rating decision on appeal granted the Veteran service connection for bilateral hearing loss and tinnitus, effective from April 29, 2011.  According to a June 2013 statement of the case, this date was chosen based on an April 29, 2011 VA Form 21-0820 which documented the Veteran's call to VA requesting entitlement to individual unemployability.  The Veteran later submitted a VA Form 21-08940 in which he claimed TDIU based on his service-connected diabetes.  This was read as a claim for an increased rating for diabetes mellitus.  On VA audiometric examination in August 2011, it was determined that the Veteran had bilateral hearing loss and tinnitus.  The VA examiner indicated that the Veteran's hearing loss was a complication of diabetes mellitus.  The RO granted the Veteran service connection for bilateral hearing loss and tinnitus effective from the date of claim for TDIU, April 29, 2011.

The Veteran's attorney has asserted that the Veteran is entitled to an effective date prior to April 29, 2011 for the establishment of service connection for tinnitus and bilateral hearing loss.  He has provided no particular argument indicating why he believes an earlier effective date is warranted.  

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Although a claim for service connection for hearing loss was received within one year of discharge from service, as explained below this claim was abandoned.  Accordingly, the effective date provision regarding claims received within a year of separation from service does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that on his original claim for VA benefits, received in December 1968, the Veteran claimed service connection for left ear infection and loss of hearing.  The Veteran was scheduled for a VA examination of the ears in April 1969.  In April 1969 the Veteran wrote to the RO stating that he no longer lived in Mississippi.  He requested that he be provided a VA examination in New Orleans, Louisiana.  The Veteran was then scheduled for a VA examination in New Orleans.  In August 1969 the Veteran again requested service connection for hearing loss.  Later in August 1969, the RO sent a letter to the Veteran denying his claim since he again failed to report for a scheduled examination.  The letter instructed the Veteran that no further action would be taken unless he informed VA of his willingness to report for an examination.   No response was received from the Veteran.

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2015).  After the expiration of one year, further action will not be taken unless a new claim is received.  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of any benefits granted will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2015).

Subsequent to the Veteran's abandoned claim for service connection for hearing loss in August 1969, no communication was received from the Veteran indicating an intent to claim service connection for hearing loss prior to April 29, 2011.  Consequently, the criteria for an effective date prior to April 29, 2011, for the grant of service connection for tinnitus, have not been met.  38 C.F.R. § 3.400(b).

The evidence also clearly shows that the Veteran did not submit a claim for service connection for tinnitus at any time prior to April 29, 2011.  Consequently, the criteria for an effective date prior to April 29, 2011, for the grant of service connection for tinnitus, have not been met.  38 C.F.R. § 3.400 .

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to April 29, 2011 for the grant of service connection for bilateral hearing loss and for tinnitus; the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Effective Date for a 20 Percent Rating for LLE Peripheral Vascular Disease 

The Veteran's attorney has asserted that the Veteran is entitled to an earlier effective date for the award of a 20 percent rating for LLE peripheral vascular disease.  He has provided no particular argument indicating why he believes an earlier effective date is warranted.  

A July 2008 rating decision granted the Veteran service connection and a 20 percent rating for LLE peripheral vascular disease, effective from January 29, 2008.  An April 2010 rating decision reduced the Veteran's rating for LLE peripheral vascular disease to zero percent.  The September 2011 rating decision on appeal restored the Veteran's 20 percent rating for LLE peripheral vascular disease to 20 percent, effective the date of prior reduction on November 12, 2009.  

The Veteran's 20 percent rating has been in effect since January 29, 2008, the date service connection was granted.  A 20 percent rating may not be granted prior to that date unless the Veteran were to be granted service connection for LLE peripheral vascular disease prior to that date.  However, the Veteran did not appeal the July 2008 rating decision that granted service connection and a 20 percent rating for LLE peripheral vascular disease, effective from January 29, 2008.  After a rating decision that grants service connection and assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made (absent CUE in the relevant rating decision), the claim must be denied as a matter of law.  Id.  Consequently, the July 2008 rating decision, which granted service connection and a 20 percent rating for LLE peripheral vascular disease, effective January 29, 2008, is final with respect to the effective date of service connection and the 20 percent rating assigned.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

There have been no allegations of CUE in the July 2008 rating decision.  Accordingly, an effective date prior to January 29, 2008 for a 20 percent rating for LLE peripheral vascular disease is precluded as a matter of law. 

VI.  Effective Date for a 20 Percent Rating for RLE/LLE Peripheral Neuropathy

The Veteran's attorney has asserted that the Veteran is entitled to an earlier effective date for the award of a 20 percent rating for RLE and for LLE peripheral neuropathy.  He has provided no particular argument indicating why he believes an earlier effective date is warranted.   The service-connected peripheral neuropathy of the right and left lower extremities are each currently rated under 38 C.F.R. § 4.124a, DC 8521.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate paralysis; 30 percent for severe paralysis; and a 40 percent maximum rating is assigned for complete paralysis.  38 C.F.R. § 4.124a.

A July 2008 rating decision granted the Veteran service connection for peripheral neuropathy of both lower extremities.  He was granted a 10 percent rating for each lower extremity effective from January 29, 2008.  

On March 20, 2009 the Veteran submitted a statement in support of claim in which he reported that he could stand on his feet for only about three or four minutes because his feet and legs would start to go numb.  The Board considers this statement from the Veteran to be a claim for an increased rating for his peripheral neuropathy of the lower extremities.  

On VA examination in April 2009, the Veteran complained of occasional numbness and tingling in his toes.  The examiner noted that the Veteran's peripheral neuropathy of the lower extremities was mild in nature.  

On Va general medical examination on July 27, 2011 the Veteran reported that his peripheral neuropathy was mainly in his feet.  The examiner described the Veteran's peripheral neuropathy as mild to moderate in the Veteran's feet and noted that the lower extremity neuropathy could cause limitation to physical employment.    

The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Otherwise, the effective date of award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran's claim for an increased rating was received on March 20, 2009.  There is no medical evidence indicating that the Veteran's peripheral neuropathy of either lower extremity met the criteria for a 20 percent rating in the year prior to that date.  In this case there is no indication that the Veteran met the criteria for a 20 percent rating for peripheral neuropathy of either lower extremity until the Veteran was examined by VA on July 27, 2011.  The VA examiner indicated that the Veteran's lower extremity peripheral neuropathy was from mild to moderate in nature.   Finding all doubt in favor of the Veteran the Board finds that this indicates that at times the Veteran's peripheral neuropathy of the lower extremities was moderate in nature.  In this case the date entitlement arose is later than the date of claim for an increase.  Consequently, the Board finds that the Veteran is entitled to an earlier effective date of July 27, 2011, the date entitlement arose, for the award of a 20 percent rating for peripheral neuropathy of each lower extremity.  Since there is no evidence of more than mild peripheral neuropathy of either lower extremity prior to July 27, 2011, an effective date prior to that date is not warranted.  


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to a compensable initial rating for tinnitus is denied.  

Entitlement to an effective date prior to April 29, 2011 for the award of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 29, 2011 for the award of service connection for bilateral hearing loss is denied.

Entitlement to an earlier effective date for the assignment of a 20 percent rating for LLE peripheral vascular disease is denied.  

An earlier effective date of July 27, 2011, for the assignment of a 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

An earlier effective date of July 27, 2011, for the assignment of a 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At the November 2015 hearing the Veteran's attorney asserted that all of the Veteran's service-connected disabilities on appeal had increased in severity since his last VA examinations, which were in 2011 and 2012.  The Veteran's attorney requested that the Veteran be provided new VA examinations for these disabilities.  The Veteran's increased rating claims must be remanded so that the Veteran can be provided new VA medical examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.

2.  When the above action has been accomplished, provide the Veteran appropriate VA examination(s) to determine the current severity of the Veteran's coronary artery disease, anxiety, peripheral vascular disease of the lower extremities, diabetes mellitus, peripheral neuropathy of the lower extremities, erectile dysfunction, and bilateral hearing loss disabilities.  The Veteran's claims file must be provided to the VA examiner(s) for review.  The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).

3.  Then, readjudicate the claims.  If any decision is not to the Veteran's satisfaction, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


